DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive in that it is generic and vague as to what the invention is.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The preamble states the optical device is cut “from a wafer” yet is “on the wafer.” In the second clause, the recitation of “the optical waveguide” is unclear if it is referring to the “plurality of optical waveguides” or is referring to another but separate waveguide. The last clause states the testing optical waveguide guides test light but yet “bypasses a non-connected optical waveguide portion.” The claim does not appear to recite sufficient structure (emphasis added) to support the result of “bypasses a non-connected optical waveguide portion.” None of the recited features corresponds to the light being able to  bypass a portion of a waveguide. If it is the “portion,” then the claim does not describe the portion with sufficient detail such that light would bypass it. If it is the waveguide, this appears to contradict what a waveguide does and the recitation that the waveguide is not connected does not how this non-connect would cause light to be bypassed. As such, it would not be clear if the limitation is reciting a result from the manner of operating the optical device in a certain manner or if there is some unidentified structural feature. 
Furthermore, it is not clear if this non-connected optical waveguide portion is a portion of the test optical waveguide or is a portion of “the optical waveguide” or a portion of the “plurality of optical waveguides.” It is also unclear which object is being referred to that bypasses a non-connected optical waveguide portion. It is not clear if it is the testing optical waveguide that bypasses or the test light that bypasses. It is also unclear what limiting effect the words “non-connected” means. Does that mean the non-connected optical waveguide portion is not optically coupled to the test waveguide or that it is not optically connected to the optical circuit, or that it is not connected to anything at all? If the non-connected optical waveguide portion is a portion of the test waveguide, is the recited terrace a part of the test waveguide? Limitations from the specification will not be imported into the claims.
Claims 2-13 are rejected for the same reasons by virtue of their dependence on claim 1.
Additionally, for claims 1-13, which are drawn to a product, the claims state a condition where there is test light or local light (e.g. claim 6’s “local light is input to an optical waveguide). It is not clear if the light is required to be present or not.
Claim 2 recites that a single grating coupler inputs test light to all the optical waveguides, while in claim 1 there is test light in a testing optical waveguide. It is not clear if claim 2 is stating that all the plurality of waveguides are test waveguides and if a single grating inputs test light to each of the waveguides.
Claim 4 recites the optical chip component is mounted on the terrace after dicing. It is not clear if claim 4 is claiming a product after the dicing, while claim 1 recites a product prior to dicing, or if claim 4 is reciting the acts of mounting and dicing.
Claim 5 is rejected for the same reasons as claim 4 by virtue of its dependence on claim 4. Claim 5 also appears to contradict claim 1 because claim 5 recites the test light is amplified by the amplifier, yet claim 1 recites the test light bypasses a waveguide portion where the amplifier is mounted.
Claim 6 is drawn to a product and states that local light is input to an optical waveguide. Claim 6 recites the optical chip component is not mounted which is at odds with claim 5 which recites the optical chip is mounted.
Claim 9 is drawn to an optical device, dependent on claim 1 and recites regions of a plurality of optical devices. It is not clear if claim 9 is directed to an optical device or a plurality of optical devices. In other words, it is not clear if the claim requires a wafer having an optical device(s) or if the claim only requires just the optical device.
The same applies to claims 10 and 11.
Claim 13 appears to recite acts (“after being formed…is disposed) while the claim is drawn to a product. It is not clear if these acts must be performed and if the additional element beyond the claimed optical device is required (e.g. optical receiving unit, transmission path, optical transmitting unit”)
With regards to claim 14, the same applies as discussed for claim 1. In addition the recitation “before the dicing” is not clear if it requires that the wafer be diced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9-11, and 13, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US 2019/0293866).

1. An optical device cut from a wafer into a chip by dicing, on the wafer, the optical device comprising:
a plurality of optical waveguides (270, 225, and 280; see waveguides in Fig. 3);
an optical circuit (220, 330) connected to the optical waveguide (280 or 270); and 
of the plurality of optical waveguides, a testing optical waveguide (280) that guides test light to the optical circuit to be tested, by bypassing a non-connected optical waveguide portion (left portion of waveguide 225) at a terrace (location of edge coupler 230; Figs. 4-9) for mounting an optical chip component.

2. The optical device according to claim 1, wherein a grating coupler (250) that inputs the test light to the optical waveguides is disposed on the wafer.

3. The optical device according to claim 1, wherein the testing optical waveguide is optically connected to the optical circuit via an optical coupler (270) .

4. The optical device according to claim 1, wherein the wafer is formed using a silicon material, and the optical chip component mounted on the terrace after dicing is a compound semiconductor (see para. [0070]).

5. The optical device according to claim 4, wherein the optical chip component is a semiconductor optical amplifier that optically amplifies the test light (the optical chip component is not an element of the claimed optical device and is an element intended to be used with the optical device. It does not impart any particular structure to the optical device. See M.P.E.P. 2115).

6. The optical device according to claim 5, wherein of the optical waveguides, local light is input to an optical waveguide having the terrace to which the optical chip component is to be mounted, and the testing optical waveguide guides local light as the test light to the optical circuit to be tested (This limitation is interpreted to be the intended manner of using the optical device and does not impart any particular structure to the optical device).

7. The optical device according to claim 3, wherein the optical coupler is a directional optical coupler (see para. [0009]).

9. The optical device according to claim 2, wherein the grating coupler is disposed outside of regions of a plurality of optical devices formed into chips by the dicing (see Fig. 3).

10. The optical device according to claim 2, wherein the grating coupler is disposed in a free region of an adjacent optical device of a plurality of optical devices formed into chips by the dicing (see Fig. 3).

11. The optical device according to claim 2, wherein the grating coupler is disposed in a free region of the optical device to which the grating coupler belongs of a plurality of optical devices formed into chips by the dicing (see Fig. 3).

12. The optical device according to claim 1, wherein the optical circuit that is to be tested and receives the test light is a 90° optical hybrid.
.

13. The optical device according to claim 1, wherein the optical device after being formed into a chip is disposed in an optical receiving unit that receives an optical signal from a transmission path or in an optical transmitting unit that transmits an optical signal to the transmission path (This limitation is interpreted to be the intended manner of using the optical device and does not impart any particular structure to the optical device).

14. A method of testing an optical device cut from a wafer into a chip by dicing, the method comprising:
disposing, on the wafer (300),
a plurality of optical waveguides (270, 225, and 280; see waveguides in Fig. 3),
an optical circuit (220, 330) connected to the optical waveguides (280 or 270),
a testing optical waveguide (280) that is among the plurality of optical waveguides and that guides test light to the optical circuit to be tested, by bypassing a non-connected optical waveguide portion  (left portion of waveguide 225) at a terrace (location of edge coupler 230; Figs. 4-9) for mounting an optical chip component, and
a grating coupler (250) that inputs the test light to the optical waveguides; and
testing the optical circuit by supplying the test light (see para. [0074]), via the grating coupler, to the testing optical waveguide of the wafer before the dicing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Novack as applied to claim 1 above and further in view of Official notice.
Novack shows all the elements as discussed for claim 1 above but does not show an MMI coupler and a 90° optical hybrid. Official notice is taken that MMI couplers  and 90° optical hybrids were well known.
Before the time of filing of the claimed invention, it would have been obvious to use an MMI coupler as the coupler in Novak for the expected result of coupling light across waveguides.
Before the time of filing of the claimed invention, it would have been obvious to test a 90° optical hybrid in Novak in order to confirm the 90° optical hybrid was manufactured properly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886